Citation Nr: 1302207	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  04-35 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an extraschedular disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1955 to September 1958.

This case was before the Board in July 2010, when it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the Board determined that the issue of a TDIU was raised by the record, and in a December 2011 Supplemental Statement of the Case (SSOC), the RO/AMC denied the request for TDIU benefits. 

A May 2012 Board decision denied entitlement to a TDIU on a schedular disability rating basis and remanded the issue of entitlement to an extraschedular TDIU.

In July 2009, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.

Evidence pertinent to the matter on appeal was received in November 2008.  The Veteran has waived initial RO consideration of this evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are headaches, rated as 30 percent disabling, cervical spine disability, rated as 30 percent disabling, right hand arthritis, rated as 10 percent disabling, and left hand arthritis, rated as 10 percent disabling; the combined service-connected disability rating is 60 percent.

2.  VA and private physicians have opined that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an extraschedular TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

The Veteran is service-connected for headaches, rated as 30 percent disabling, cervical spine disability, rated as 30 percent disabling, right hand arthritis, rated as 10 percent disabling, and left hand arthritis, rated as 10 percent disabling; the combined service-connected disability rating is 60 percent.

In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in September 2010, the Veteran indicated that he had last worked full time in June 2008 in construction management.  He reported that he had completed high school and three years of college.  The Veteran further reported that he attempted to obtain employment in the construction field as recently as September 2009.

Entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  In such a case, it must be determined that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration, as the Board cannot assign a TDIU rating on this basis in the first instance.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); and Shipwash v. Brown, 8 Vet. App. 218 (1995).

In a November 2002 letter, the Veteran's private physician G.M.S, M.D. opined that the Veteran was totally incapable of doing any work related activities as a result of his service-connected disabilities.  In an April 2005 letter, Dr. G.M.S. essentially indicated that the Veteran could no longer perform manual labor, and specifically noted that the Veteran could no longer work as a contractor.  In September 2009 Dr. G.M.S. submitted an additional letter that described the Veteran's report of diffuse arthritic pain, pain in his upper thoracic and lumbar spine, and difficulty holding objects in his hands due to pain and numbness.

In an October 2009 letter the Veteran's previous employer (P.F.P.L.C) stated that he had known the Veteran for fifteen years and that the Veteran was employed with the company for approximately two years.  He reported that the Veteran was unable to perform his previous work tasks due to his drastic health changes.  He specifically noted the Veteran's report of severe headaches, back pains, and arthritis in his neck and back; reportedly, the Veteran was unable to bend and stretch to get his job done.  Because of the Veteran's health problems, the employer stated that the Veteran was unable to work as he did when he was first hired and that his employment was terminated.

In an August 2010 letter the Veteran's private chiropractor essentially stated that the Veteran's decreased range of motion in his cervical and lumbar areas had diminished to where he could not perform his work duties and was therefore unemployable.  The Veteran's private chiropractor further noted that she had known the Veteran for 40 years.

In September 2010, a representative from employer G.C. reported that the Veteran had applied to the company for employment and that the Veteran was very knowledgeable of the construction field.  He stated, however, that the Veteran was unable to perform the duties required for employment due to his arthritis of the neck, hands, and back.  Therefore, he determined that the Veteran, whom he had known for six years, was not suitable for employment with the company.

In a September 2010 letter, the president of M.M.S.C. reported that the Veteran applied for construction employment with the company.  He stated that he had known the Veteran for a number of years and found him to be a capable superintendent.  However, the president determined that the Veteran was not suitable for employment with the company due to his arthritis affecting his neck, back, and hands, and his migraine headaches.

In a September 2010 letter from his primary care physician (Dr. J.N.R) it was noted that the Veteran continued to have headaches and pain in his hands, which did not allow him to work.  Dr. J.N.R. also noted that the Veteran's condition had deteriorated to the point where he was unable to play his guitar.  The physician essentially opined that the Veteran was too disabled to do any work due to his headaches and bilateral hand disabilities.

The Veteran's former employer P.F.P.L.C. provided additional information regarding the Veteran's employment in a November 2010 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192).  The employer reported that the Veteran worked from June 2008 to September 2008 as a manager of quality control and delivery.  The Veteran explained his health conditions to his employer and was scheduled for part-time employment.  His employment was terminated when the business closed in September 2008.

At a December 2010 VA general medical examination, the Veteran reported that he had retired in 2000, but that he had previously worked as a construction manager and a musical and comedy entertainer.  The Veteran reported that he retired due to a cardiac disorder, and due to his neck and back pain.  Following a clinical examination, the examiner concluded that the Veteran's service-connected disabilities effected his usual occupation, as he experienced pain and had difficulty with carrying and lifting.  The examiner opined that the Veteran's service-connected headaches, cervical spine, and bilateral hand disabilities deemed him unable to participate in employment that required physical labor, but that sedentary labor would be feasible.  The examiner reiterated that the Veteran's service-connected disabilities made it difficult for him to perform physical labor and that the Veteran would be better suited for a desk type position.  He noted that the Veteran had multiple nonservice-connected conditions that also prevented him from participating in physical labor.  The examiner stated that sedentary employment would be feasible, but not recommended, due to a nonservice-connected aneurysm condition.

The AOJ referred the matter to the Director, Compensation and Pension Service, for extra-scheduler consideration, by way of a memorandum dated in June 2012.  This memorandum recited the pertinent facts and contained an analysis recommending that extra-schedular TDIU be granted, based on the evidence contained in the file demonstrating that the Veteran's service-connected disabilities precluded him from maintaining and securing substantially gainful employment.

In August 2012 the Director of the VA Compensation and Pension Service rendered a written determination that the Veteran was not unemployable due to service-connected disabilities.  While the determination listed the pertinent evidence, no explanation for this determination was provided.

A November 2012 letter from a VA physician noted that the Veteran had recently undergone a neurological evaluation for his headaches.  The November 2012 VA physician noted the Veteran's service-connected disabilities and stated that he was unemployable due to those conditions.

While the August 2012 Director of the VA Compensation and Pension Service's opinion was to the contrary, the Board observes that private examiners, VA examiners, and the Veteran's former employers have all indicated that the Veteran is unemployable due to his service-connected disabilities.  Many of the opinions favorable to the Veteran have been provided by people who have known, worked with, or treated the Veteran for years.  The authors of the opinions specifically noted the Veteran's physical limitations due to his service-connected disabilities and the impact on his employability.  The Veteran's relevant employment history reveals that his ability to earn a living is linked to construction, and the Board can find little evidence of work experience or qualifications outside the area of construction.  As such, entitlement to an extraschedular TDIU is warranted.


ORDER

An extraschedular TDIU is granted, subject to the applicable law governing the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


